DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al (US 2018/0325622)
Regarding claim 1, Groves discloses a system (dental laser system 100) for treating a hard dental tissue (par 84 discloses laser system 100 which can be used to ablate enamel deontic or bone), the system comprising: 
a laser source for generating a laser beam (par 16 and par 22 discloses the use of a laser which generates a laser beam/laser source 712); 
an optic in optical communication with the laser source adapted to direct the laser beam to a treatment surface of the hard dental tissue (708, par 24 discloses at least one optic in optical communication with the laser source and adapted to focus the laser beam at or near a surface of the dental tissue); and 
a controller adapted to control the laser source and the optic (par 12-13 disclose a controller which is adapted to control the pulse energy of a beam width, the fluence profile at the surface  of a tooth,  pulse duration, average laser input power or average laser output power) with a fluence in a range from 0.4 J/cm2 up to 1.2 J/cm2  (par 101 discloses a lower therapeutic fluence 0.7 J/cm2 ) to: remove at least some carbonate from the treatment surface to generate an acid resistant surface without damaging the hard dental tissue (par 76-77 discloses the removal of carbonate at a therapeutic range which does not damage the healthy enamel) and reduce a ΔZ value of the hard dental tissue by at least 10% relative to untreated hard dental tissue (according to applicants specification, par 45 ΔZ “is a measure of mineral loss in depth relating to a caries-like formation under the surface”; Groves discloses a value % resistance which is the difference in depth between the lasered portion of a tooth after erosion and a non-treated sample surface in par 95 and discloses in table 3, under par 98 the% resistance being 81% and 83%) .
Groves discloses modification to the rate of delivery of the laser beam to a surface area of a tooth by experimenting with various laser patterns  (see par 79 which discloses the use of a single laser diameter being unacceptable for a singular treatment during a regular dental treatment, and par 93-94 which discloses two patterns which enable the treatment to occur in a desired time parameter) in addition to the claimed fluence range as set forth above, but fails to specifically disclose delivering the laser beam to the treatment surface to treat an area of the hard dental tissue at specific rate or range of rate. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Groves through routine experimentation with light patterns, to have controller configured to deliver the laser beam to the treatment surface to treat an area of the hard dental tissue at a rate in a range that provides a time efficient and thorough treatment, such as 10 cm2/min to 20 cm2/min, for the purpose of providing an effective treatment within a desired period of time because Groves introduces the rate of delivery being corelated to the applied laser pattern (par 93-94). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note to applicant: Although Groves anticipates the functional language “remove at least some carbonate from the treatment surface to generate an acid resistant surface without damaging the hard-dental tissue and reduce a ΔZ value of the hard-dental tissue by at least 10% relative to untreated hard dental tissue”, the functional language is considered a result of the operation of the system as set forth in the claim. As such, a system which performs as rendered obvious by Groves is considered to achieve the results of the functional language. 
Regarding claim 2, Groves further discloses the laser source comprises a CO2 laser source (par 84).
Regarding claim 3, Grooves further discloses the laser beam comprises a wavelength in a range from 9 µm to 11 µm (par 84 discloses 9.35 microns).
Regarding claim 4, Groves further discloses the laser beam comprises a spot size at the treatment surface in a range from 0.2 mm to 5 mm (par 79 discloses a spot treatment size is 1 mm).
Regarding claim 5, Groves further discloses the optic comprises at least one of a galvanometer and a turning mirror (par 92).
Regarding claim 6, Groves further discloses the controller is further adapted to control the laser source to deliver the laser beam to the treatment surface in a series of pulses (par 102).
Regarding claim 7, Groves further discloses each pulse in the series of pulses comprises a pulse energy in a range from 0. 1 mJ to 50 mJ (par 89 discloses the total energy delivered into the tooth is estimated at 2 mJ per pulse).
Regarding claim 8, Groves further discloses each pulse in the series of pulses comprises a pulse duration in a range from 1 µsec to 100 µsec (par 89 discloses 20 microsecond pulse duration).
Regarding claim 9, Groves further discloses the series of pulses comprises a repetition rate in a range from 0.05 Hz to 10 Hz (par 79 discloses a repetition rate of 10 Hz).
Regarding claim 11, Groves further discloses the controller is adapted to deliver the series of pulses to the treatment surface in a pattern (par 87 discloses a 19-location pattern and par 88 discloses a 49-location pattern).
Regarding claim 12, Groves further discloses the pattern comprises a diameter in a range from 1 mm to 5 mm (par 79 discloses a laser treatment spot being 1 mm in diameter).
Regarding claim 13, Grooves further discloses the pattern comprises a number of locations in a range from 1 to 1,000 (par 87 and 88).
Regarding claim 14, Groves discloses the claimed invention as set forth above in claim 13, bur fails to disclose the pattern comprises 217 locations. However, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the pattern of Groves to comprise 217 locations, as it has been held that where he general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Groves further discloses a spacing between each location in the pattern is in a range from 0.1 mm to 0.5 mm (par 93 discloses a spacing of .35 mm, table 2 and 3 disclose spacings for different patterns).
Regarding claim 16, Groves discloses the controller is further adapted to control the laser source to deliver the laser beam to the treatment surface to that combines with a fluoride treatment (par 17-19 discloses including a fluoride controller to the system which enables directing the fluid onto the dental hard tissue during operation), the resulting addition of the fluoride treatment in Groves would achieve the resulting limitation of reducing a ΔZ value of the dental tissue by at least 20% relative to hard dental tissue subject to the fluoride treatment, as the controller of Groves renders obvious the claimed invention which also enables the disclosed limitation. 
Regarding claim 17, Groves further discloses a fluoride delivery system adapted to deliver the fluoride treatment to the treatment surface (par 17-19).
Regarding claim 18, Groves discloses the invention with the controller as set forth above in claim 1, and as such the controller is able to achieve the resulting functionality of controlling the laser source to deliver the laser beam to the treatment surface to reduce a ΔS value of the dental tissue by at least 68% relative to untreated dental tissue. As the controller of Groves, renders obvious the claimed invention which also enables the disclosed limitation. 
Regarding claim 19, Groves discloses the invention with the controller as set forth in claims 1 and 18, and as such the controller is able to achieve the resulting functionality of controlling the laser source to deliver the laser beam to the treatment surface to, when combined with a fluoride treatment (as disclosed in par 17-18), reduce a ΔS value of the dental tissue by at least 18% relative to hard dental tissue subject to the fluoride treatment. As the controller of Groves, renders obvious the claimed invention which also enables the disclosed limitation. 
Regarding claim 20, Groves discloses a method for treating a hard dental tissue (par 84 discloses laser system 100 which can be used to ablate enamel deontic or bone), the method comprising the steps of: 
generating a laser beam using a laser source (par 16 and par 22 discloses the use of a laser which generates a laser beam/laser source 712); 
directing the laser beam to a treatment surface of the hard dental tissue using an optic in optical communication with the laser source (708, par 24 discloses at least one optic in optical communication with the laser source and adapted to focus the laser beam at or near a surface of the dental tissue); and controlling the laser source and the optic using a controller to deliver the laser beam to the treatment surface to treat an area of the hard dental tissue with a fluence in a range from 0.4 J/cm2 up to 1.2 J/cm2 (par 12-13 disclose a controller which is adapted to control the pulse energy of a beam width, the fluence profile at the surface  of a tooth,  pulse duration, average laser input power or average laser output power and par 101 discloses a lower therapeutic fluence 0.7 J/cm2 ) to: remove at least some carbonate from the treatment surface to generate an acid resistant surface without damaging the hard dental tissue (par 76-77 discloses the removal of carbonate at a therapeutic range which does not damage the healthy enamel); and reduce a AZ value of the hard dental tissue by at least 10% relative to untreated hard dental tissue (according to applicants specification, par 45 ΔZ “is a measure of mineral loss in depth relating to a caries-like formation under the surface”; Groves discloses a value % resistance which is the difference in depth between the lasered portion of a tooth after erosion and a non-treated sample surface in par 95 and discloses in table 3, under par 98 the% resistance being 81% and 83%).
Groves discloses modification to the rate of delivery of the laser beam to a surface area of a tooth by experimenting with various laser patterns  (see par 79 which discloses the use of a single laser diameter being unacceptable for a singular treatment during a regular dental treatment, and par 93-94 which discloses two patterns which enable the treatment to occur in a desired time parameter) in addition to the claimed fluence range as set forth above, but fails to specifically disclose delivering the laser beam to the treatment surface to treat an area of the hard dental tissue at specific rate or range of rate. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Groves through routine experimentation with light patterns, to have controller configured to deliver the laser beam to the treatment surface to treat an area of the hard dental tissue at a rate in a range that prov ides a time efficient and thorough treatment, such as 10 cm2/min to 20 cm2/min, for the purpose of providing an effective treatment within a desired period of time because Groves introduces the rate of delivery being directly corelated to the applied laser pattern (par 93-94). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Groves et al as applied to claim 6 above, and further in view of Belikov et al (US 2008/0280260).
Regarding claim 10, Groves disclose the claimed invention as set forth above in claim 6, but fails to disclose the series of pulses comprises a duty cycle in arrange from 0.1 to 10.
However, Belikov teaches a laser treatment with CO2 (par 63) where the duty cycle is arranged from 0.1-10 (par 68 discloses the duty cycle being 0.4) for the purpose of avoiding overheating of the pulpal tissue while still taking advantage of the therapeutic effects of the heat (par 126). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Groves to have the series of pulses comprises a duty cycle in arrange from 0.1 to 10 as disclosed by Belikov for the purpose of avoiding overheating of the pulpal tissue while still taking advantage of the therapeutic effects of the heat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772